PATIENCE DRAKE ROGGENSACK, J.
¶ 172. (concurring in part and dissenting in part). The lead opinion concludes that our recent decision in Maurin v. Hall, 2004 WI 100, 274 Wis. 2d 28, 682 N.W.2d 866, should be overruled in regard to Maurin's holding that the legislature established a single cap on the recovery of all noneconomic damages resulting from an occurrence of medical malpractice. Lead opinion, ¶ 16. The lead opinion is driven by its conclusion that Maurin "fails to take into account the well-established distinction in Wisconsin tort law between actions for noneconomic damages for predeath claims and a 'wrongful death' claim, that is, a claim for noneconomic damages for postdeath loss of society and companionship." Id.
¶ 173. The lead opinion's conclusion is unsupported by legal principles for at least three reasons: (1) At common law, there was no claim for wrongful death; the wrongful death claim was created entirely by the legislature. Accordingly, there is no "well-established" postdeath common law claim which Maurin fails to take into account; (2) There is no compelling reason to disregard stare decisis and over*109turn Maurin; and (3) The lead opinion is based on its own policy choice about what is best for Wisconsin, rather than giving deference to the acts of the legislature that created an occurrence-based classification for all noneconomic damages that result from medical malpractice.
¶ 174. I conclude that Maurin correctly decided that the legislature created an occurrence-based cap on the recovery of all noneconomic damages that arise from medical malpractice, to which all plaintiffs and all types of claims are subject. I also conclude that Maurin does not prevent the plaintiffs from selecting whichever cap on noneconomic damages they prefer. Accordingly, I respectfully dissent from the lead opinion's decision to overrule Maurin. However, I concur in the mandate to reverse the court of appeals because I would remand to the circuit court for a hearing on which cap is to be applied — the cap set out in Wis. Stat. § 893.55(4)(d) or the cap set out in Wis. Stat. § 895.04(4).
I. BACKGROUND
¶ 175. The lead opinion correctly sets out that Helen Bartholomew was the victim of medical malpractice when she had a heart attack that was not discovered soon enough to keep her from catastrophic injuries. Lead op., ¶¶ 25-26. After her release from the hospital, she remained in a nursing home until her death, five years after the occurrence of malpractice. Id. at ¶ 26.
¶ 176. Helen and her husband, Robert, began an action for malpractice before her death. Id. at ¶ 27. When she died, Robert, as the special administrator of Helen's estate, added a claim for wrongful death as well. Id. At the time those claims were tried, they had the *110potential to be affected by two different caps on the recovery of noneconomic damages. Wisconsin Stat. § 893.55(4)(d) (2003-04)1 had the potential to apply to the recovery of predeath noneconomic damages arising from the medical malpractice, and Wis. Stat. § 895.04(4) to the recovery of wrongful death noneco-nomic damages.2 However, in Maurin we concluded that the stacking of caps3 for the recovery of noneco-nomic damages that arose from an occurrence of medical malpractice was not permitted under the statutory plan established by the legislature. Maurin, 274 Wis. 2d 28, ¶ 22.
II. DISCUSSION
A. Standard of Review
¶ 177. In order to decide whether stacking of caps for noneconomic damages arising from medical malpractice practice is permitted when the injured party lives for five years after an occurrence of medical *111malpractice, we apply statutes to known facts. This presents a question of law for our independent review. State v. Franklin, 2004 WI 38, ¶ 5, 270 Wis. 2d 271, 677 N.W.2d 276. Whether a prior decision controls the question presented for review, is also a question we review de novo. See Schultz v. Natwick, 2002 WI 125, ¶¶ 37-38, 257 Wis. 2d 19, 653 N.W.2d 266.
B. The Central Issue
¶ 178. The central issue presented is whether plaintiffs may recover total noneconomic damages in an amount that is equal to the stacking of the cap for the recovery of noneconomic damages for wrongful death found in Wis. Stat. § 895.04(4) on top of the cap for the recovery of predeath noneconomic damages found in Wis. Stat. § 893.55(4)(d), when both claims arise from an occurrence of medical malpractice.
1. Nature of the claims
¶ 179. The lead opinion chooses to overrule Mau-rin based in large part on what it asserts to be the "well-established distinction" between claims for pre-death noneconomic damages and postdeath noneco-nomic damages. Lead op., ¶ 16. This distinction has no relevance to the question Maurin decided which is, simply stated: whether the legislature intended to limit the recovery of noneconomic damages for an occurrence of medical malpractice to one global cap. Maurin, 274 Wis. 2d 28, ¶ 22.
¶ 180. In order to re-examine that question, it is important to keep in mind that a claim for wrongful death did not exist at common law; it is a claim for relief that was created entirely by statute. Weiss v. Regent Props., Ltd., 118 Wis. 2d 225, 230, 346 N.W.2d 766 *112(1984) (citing Krantz v. Harris, 40 Wis. 2d 709, 714, 162 N.W.2d 628 (1968)). The claim belongs to the beneficiaries of the deceased and was "designed to compensate for the loss of the relational interest existing between the beneficiaries and the decedent." Weiss, 118 Wis. 2d at 230 (citing Wurtzinger v. Jacobs, 33 Wis. 2d 703, 709-10, 148 N.W.2d 86 (1967)). When the legislature created the claim for wrongful death, it limited who may sue for it; who may own the proceeds of the claim; and what damages may be recovered. Weiss, 118 Wis. 2d at 230-31.
¶ 181. A claim for the deceased's predeath pain and suffering passes to the deceased's estate at death, and can be brought by the personal representative as part of his wrongful death action. Schwab v. Nelson, 249 Wis. 563, 568, 25 N.W.2d 445 (1946). Under the wrongful death statute, the legislature has established a maximum amount that can be recovered for the death, no matter how many beneficiaries are entitled to share in the recovery. Wis. Stat. § 895.04(3) and (4). In a wrongful death action, recovery for a claimed relational injury is not automatic, but rather, the amount of damages must be proved by each survivor claiming an interest. Keithley v. Keithley, 95 Wis. 2d 136, 138, 289 N.W.2d 368 (Ct. App. 1980). Wrongful death damages are not a part of the decedent's estate, to be divided simply based on a biological relationship to the decedent. Id. When the death is not caused by medical malpractice, the only limit is that set out in § 895.04(4).
¶ 182. However, the claim for wrongful death is entirely a creature of the legislature, as are the limits on recovery of noneconomic damages due to medical malpractice. The legislature has shown these classifications are linked by responding to an earlier decision of this court wherein we concluded that the caps on the *113recovery of noneconomic damages arising from medical malpractice caps did not apply to wrongful death claims. Jelinek v. St. Paul Fire & Cas. Ins. Co., 182 Wis. 2d 1, 14, 512 N.W.2d 764 (1994). The legislature amended Wis. Stat. § 893.55(4) to overrule Jelinek. Accordingly, as the wrongful death claim, the caps on wrongful death recovery and the caps on the recovery of noneconomic damages based on proven medical malpractice all are creatures of the legislature, it is reasonable to conclude, as we did in Maurin, that the legislature limited plaintiffs who have claims arising from an occurrence of medical malpractice to one global cap on the recovery of all noneconomic damages. That is, stacking of caps for the recovery of noneconomic damages is precluded by statute. Maurin, 274 Wis. 2d 28, ¶ 22.
2. Chapter 655
¶ 183. Furthermore, we have also concluded that in regard to recoverable damages arising from an occurrence of medical malpractice, ch. 655 modifies the common law and other statutory law for claims made and the noneconomic damages that may be recovered. Storm v. Legion Ins. Co., 2003 WI 120, ¶ 35, 265 Wis. 2d 169, 665 N.W.2d 353. The modification that ch. 655 undertakes is in regard to "general civil law in instances where [ch. 655] speaks to a given subject." Id. If "general statutory provisions conflict with Chapter 655, the latter will trump the general statute." Id.
¶ 184. In Wis. Stat. § 893.55(4), the legislature spoke to the subject of recovery of noneconomic damages arising from medical malpractice.4 Section 893.55(4) established an occurrence-based disposition *114for the "total" recovery of noneconomic damages that arise out of "each occurrence" of medical practice, regardless of whether "injury or death" results. Section 893.55(4)(b) states:
The total noneconomic damages recoverable for bodily injury or death . . . may not exceed the limit under par. (d) for each occurrence on or after May 25, 1995, from all health care providers and all employees of health care providers acting within the scope of their employment and providing health care services who are found negligent and from the injured patients and families compensation fund. (Emphasis added.)
The single limit on recovery of noneconomic damages of § 893.55(4)(b) unambiguously applies whether the claim is for predeath or wrongful death noneconomic damages. Maurin, 274 Wis. 2d 28, ¶ 23. Simply put, the legislature limited the recovery of noneconomic damages for an occurrence of medical malpractice, no matter how many persons may have claims, direct or derivative, and no matter how many persons participated in the malpractice, directly or by failing to supervise or properly train a direct participant. Id., ¶ 29; see also Wis. Stat. § 655.007;5 Wis. Stat. § 893.55(4)(f);6 Wis. Stat. § 893.55(4).
*1153. Stare decisis
¶ 185. Before coming to this conclusion about the meaning of the relevant statutes in Maurin, we performed a thorough review of the statutory language, of the legislative history and of our previous decisions with regard to legislative changes and policies that limit damage recovery for noneconomic damages for medical malpractice claims. Maurin, 274 Wis. 2d 28, ¶¶ 20-90. The lead opinion's decision to re-interpret the same statutes and overturn Maurin less than two years after Maurin was mandated is a significant departure from the doctrine of stare decisis.
¶ 186. The lead opinion recognizes that to overrule precedent requires a special justification. Lead op., ¶ 32. It then cites factors that it asserts can constitute special justification to overturn prior precedent:
(1) Changes or developments in the law have undermined the rationale behind a decision; (2) there is a need to make a decision correspond to newly ascertained facts; (3) there is a showing that the precedent has become detrimental to coherence and consistency in the law; (4) the prior decision is "unsound in principle;" (5) the prior decision is "unworkable in practice."
Id., ¶ 33 (citing Johnson Controls, Inc. v. Employers Ins. of Wausau, 2003 WI 108, ¶¶ 98-99, 264 Wis. 2d 60, 665 N.W.2d 257). It concludes that the listed factors are "sufficiently implicated" in the present case to justify overruling Maurin's conclusion that the cap on the recovery of noneconomic damages for a wrongful death claim cannot be stacked on top of the cap on the recovery of noneconomic damages in a personal injury claim. Lead op., ¶ 35.
¶ 187. The lead opinion initially focuses on the fourth of these five factors, that this court's prior *116decision in Maurin is "unsound in principle and was wrongly decided." Id., ¶ 36. In order for this assertion to constitute a sufficient reason to overturn Maurin, whose decision is driven by our statutory interpretation, the lead opinion would have to show that the statutes did not mean there was to be only one cap on the recovery of all noneconomic damages arising out of an occurrence of medical malpractice. However, the lead opinion does not review Maurin's careful and comprehensive statutory interpretation. Instead, it asserts we erred in Maurin because our decision was:
founded upon an ill-fitted analysis of what a wrongful death action is and a failure to fully understand and explain the distinction between noneconomic damages for postdeath loss of society and companionship and noneconomic damages for predeath claims. A decision based on a faulty interpretation of over 150 years of case law is "unsound in principle."
Id., ¶ 36.
¶ 188. Maurin is based on what the statutes mean. It has nothing to do with any lack of understanding about the nature of predeath and wrongful death noneconomic damages or claims. The lead opinion's rationale for deciding to overturn our decision is breathtaking. First, it shows a lack of respect for the institutional integrity of our opinions, and second, it shows an equal lack of respect for the policy choices made by the legislature, as it substitutes its own policy choice for Wisconsin. The lead opinion's rationale is an insufficient justification for ignoring stare decisis, one of the pillars that support the institutional integrity of the court. As has been explained:
Adherence to stare decisis is crucial because "[r]espect for precedent 'promotes the evenhanded, predictable, and consistent development of legal principles, fosters *117reliance on judicial decisions, and contributes to the actual and perceived integrity of the judicial process.' "
Johnson Controls, 264 Wis. 2d 60, ¶ 138 (Wilcox, J., dissenting) (citation omitted).
¶ 189. One of the lead opinion's two alternate rationales for ignoring precedent is that Maurin is "difficult to apply." Lead op., ¶ 43. There are no facts to support this assertion. As of June 10, 2006, there has been only one other appellate case, besides the instant case, that address Maurin's limitation on noneconomic damages, Pierce v. Physicians Insurance Co. of Wisconsin, Inc., 2005 WI 14, 278 Wis. 2d 82, 692 N.W.2d 558.
¶ 190. In Pierce, we were asked to address Maurin in the context of medical malpractice that resulted in a stillborn child. Pierce, 278 Wis. 2d 82, ¶ 28. We concluded that Maurin did not apply to the attempted recovery of noneconomic damages because no stacking of caps was involved. Id., ¶ 28. We distinguished the claim in Pierce from that presented in Maurin because in Maurin, only one person suffered a direct injury as the result of malpractice and the other claims were derivative of that one injury. Id. In Pierce, there were two persons who each sustained a direct injury from medical malpractice. Id. Therefore, each person had a right to her own cap on the recovery of noneconomic damages.
¶ 191. The lead opinion also hints that if stacking of caps is not permitted, a plaintiff in a personal injury action may receive constitutionally inadequate damages. Lead op., ¶ 44. This contention is an attempt to create a straw man that the lead opinion can then knock down. As I noted above at ¶ 180, a wrongful death claim is totally a creature of statute. Therefore, the legislature could entirely eliminate the claim if it *118chose, by changing the law so that $0.00 could be recovered for wrongful death.
¶ 192. In addition, my review of the factors we have held were sufficient to cause us to overrule a prior decision, in light of the circumstances of this case, lead me to the conclusion that none of the factors are met. First, no changes or developments in the law have occurred that would undermine the rationale of Maurin. Maurin concluded that the legislature meant to permit one global cap to be applied under the exact same statutes that apply to this case.7 Second, it is undisputed that there is no need to make Maurin correspond to newly ascertained facts. Third, there has been no showing that the Maurin decision has become detrimental to coherence in the law. As explained above, we analyzed Maurin under new facts in Pierce and further explained the rule of law established in Maurin.
¶ 193. The lead opinion suggests that the factual situation of the present case is sufficiently distinct from that of Maurin because there was a significant length of time after an occurrence of medical malpractice before death occurred. Id., ¶ 38. However, the lead opinion also contends that the factual distinction in the two cases should not be a basis for distinguishing Maurin. Id., ¶¶ 39-40. The lead opinion concludes that nothing in the statutes or the case law distinguishes between medical malpractice victims who survive for different lengths of time and therefore, it declines to create a judicial distinction in that regard. Id., ¶ 41. All of this may be true. That Helen survived for five years after she was injured is a significant fact that may affect how *119Maurin will be applied, but that fact provides no basis for overruling Maurin; the lead opinion simply chooses to do so.8
4. Helen's injury
¶ . 194. This review does not question that Helen suffered catastrophic injuries due to an occurrence of medical malpractice for which she and her husband, Robert, sought compensation for the personal injuries she sustained and for the derivative injuries Robert sustained. Helen lived five years and when she died, Robert sought compensation for her wrongful death. He sued on his own behalf and on behalf of Helen's estate. Robert, individually, and Helen's estate were awarded noneconomic damages of $850,000 for their personal injury claims and Robert was awarded noneco-nomic damages of an additional $350,000 for his wrongful death claim.
¶ 195. However, Maurin did not require Robert to bring a wrongful death claim, and Maurin does not require that he accept the noneconomic damages awarded for the wrongful death claim, as limited by the cap of Wis. Stat. § 895.04(4). Maurin does not require that Robert reject the recovery permitted for his derivative claims and Helen's claims that the estate holds.
¶ 196. Maurin concerned a child who lived for only two days after an occurrence of medical malpractice. Maurin, 274 Wis. 2d 28, ¶¶ 10-12. The Maurin lawsuit, which was brought by her estate and her parents, claimed for personal injury, direct and deriva*120tive, and her parents claimed for wrongful death, which is also a derivative claim. Id., ¶ 1. We concluded that the legislative plan set out in ch. 655 required that there be a single global cap on the total recovery of noneconomic damages from the collective group of health care providers that were participants in an occurrence of medical malpractice. Id., ¶¶ 52-82.
¶ 197. The Maurins never sought to retain the noneconomic damages for their personal injury claims and to reject the damages awarded for the wrongful death claims. They sought to stack the limits on the recovery of noneconomic damages from the wrongful death claim on top of the limit on recovery of noneco-nomic damages for their personal injury claims.9 Similarly, until oral argument, Robert never addressed whether he could have rejected the noneconomic damages awarded for wrongful death and accepted the noneconomic damages for his and the estate's personal injury claims. He sought to stack both caps on the recovery of noneconomic damages, just as the Maurins had. In my view, the legislature has not prevented Robert, individually, and Helen's estate from choosing whichever cap is best for them.
¶ 198. Although many other states have caps on medical malpractice awards for noneconomic damages, the statutes by which they accomplish this vary. However, Michigan does have a statutory limit on the recovery on noneconomic damages that has two differing caps, which caps encompass noneconomic damages *121for survivors' actions and for wrongful death. Shinholster v. Annapolis Hosp., 471 Mich. 540, 559-60, 685 N.W.2d 275 (2004).
¶ 199. In Shinholster, Betty Shinholster had experienced a number of "mini-strokes" before having a massive stroke that caused her death. Id. at 547-48. Michigan has a $280,000 cap on the recovery of all noneconomic damages for all claims unless one of several statutory factors applies. MCL 600.1483(1). Those factors describe the types of disabilities that resulted from the malpractice. MCL 600.1483(l)(a)-(c). If any of the factors set out in MCL 600.1483(a)-(c) apply, the limit on the recovery for noneconomic damages is an aggregate of $500,000. Id. at 560. The question before the court was whether that higher limit could be applied in a wrongful death action or whether the injured person had to survive and endure the disability to be able to recover the higher amount. Id. The court, based on its interpretation of Michigan statutes, concluded that the legislature permitted "a decedent's estate to recover everything that the decedent would have been able to recover had she lived." Id. at 564 (emphasis in original). Accordingly, it permitted the recovery of noneconomic damages totaling $500,000. Id.
¶ 200. Although Shinholster is based on Michigan statutes, the claims addressed are the same as are presented by Robert, individually, and Helen's estate. They involved claims for Betty's predeath pain and suffering that the estate held and claims for her survivors with derivative claims for wrongful death. The court in Shinholster saw no problem in limiting recovery of all noneconomic damages, for all types of claims that arose out of medical malpractice, to one limit. In a similar manner, I agree with Maurin that the legisla*122ture did limit the recovery of noneconomic damages to one statutory cap for an occurrence of medical malpractice. I also conclude that the legislature has not directed which cap is to be selected. Therefore, I would reverse the court of appeals and remand to the circuit court for a hearing on which cap is to be applied, the cap set out in Wis. Stat. § 893.55(4)(d) or the cap set out in Wis. Stat. § 895.04(4).
III. CONCLUSION
¶ 201. I conclude that Maurin correctly decided that the legislature created an occurrence-based cap on the recovery of all noneconomic damages that arise from medical malpractice, to which all plaintiffs and all types of claims are subject. However, I also conclude that Maurin does not prevent selecting whichever cap on noneconomic damages the plaintiffs prefer. Accordingly, I respectfully dissent from the lead opinion's decision to overrule Maurin, but I concur in the mandate to reverse the court of appeals.
¶ 202. I am authorized to state that Justices JON R WILCOX and DAVID T. PROSSER join this concurrence/dissent.

 All subsequent references to the Wisconsin Statutes are to the 2003-04 version unless otherwise noted.


 The cap on noneconomic damages established in Wis. Stat. § 893.55(4) (d) was held unconstitutional in Ferdon v. Wisconsin Patients Compensation Fund, 2005 WI 125, 284 Wis. 2d 573, 701 N.W.2d 440.


 The lead opinion asserts that it is not authorizing stacking of caps because stacking applies when there is only one claim and here there is more than one claim. Lead op., ¶¶ 117-18. I disagree. What the lead is endorsing is the stacking of the recovery of damages for direct and derivative claims arising out of an occurrence of medical malpractice where only one person suffers a direct injury from medical malpractice. In my view, this is no different from stacking insurance policy limits to cover direct and derivative claims arising out of an automobile accident.


 Wisconsin Stat. § 893.55(4) is tied to ch. 655 because the claims arose out of medical malpractice.


 Wisconsin Stat. § 655.007 provides:
On and after July 24, 1975, any patient or the patient's representative having a claim or any spouse, parent, minor sibling or child of the patient having a derivative claim for injury or death on account of malpractice is subject to this chapter.


 Wisconsin Stat. § 893.55(4)(f) provides:
Notwithstanding the limits on noneconomic damages under this subsection, damages recoverable against health care providers and an employee of a health care provider, acting within the scope of his or her employment and providing health care services, for the wrongful death are subject to the limit under § 895.04(4).


 This court's decision in Ferdon, decided in the term after Maurin, did not reach Maurin's global cap. Ferdon, 284 Wis. 2d 573, ¶¶ 35-36.


 If the lead opinion becomes the law of Wisconsin, there would be nothing to prevent Robert from commencing a wrongful death action years after the initial personal injury action had been concluded and payments made.


 The jury awarded noneconomic damages of $550,000 in the personal injury action and noneconomic damages of $2,500,000 for the parents' wrongful death claim. Maurin v. Hall, 2004 WI 100, ¶ 13, 274 Wis. 2d 28, 682 N.W.2d 866.